EX-10.71.05 NOTE $50,000,000.00June30, Seattle, Washington FOR VALUE RECEIVED, EMERITUS CORPORATION, a corporation organized under the laws of the State of Washington (“Borrower”), shall pay to the order of HEALTH CARE REIT, INC., a corporation organized under the laws of the State of Delaware (“Lender”), the principal sum of Fifty Million and 00/100 Dollars ($50,000,000.00), or so much thereof as shall have been advanced to Borrower, with interest on so much thereof as shall from time to time be outstanding at the rate of interest set forth below, until fully paid. 1.Definitions. “Asset Purchase Agreement” means that certain agreement between Lender, as seller, and Borrower, as buyer, dated as of June9, 2008. “Business Day” means any day which is not a Saturday or Sunday or a public holiday under the laws of the United States of America or the State of Ohio or a day which national banking institutions are not open. “Closing Date” means the date of this note. “Collateral Document” means the Master Lease1 Mortgage, the Master Lease2 Mortgage, the Master Lease1, the Master Lease2, or any other document providing security for or guarantee of repayment of this note. “Commencement Date” means [i]the Closing Date if the Closing Date occurs on the first day of a month or [ii]the first day of the month after the Closing Date if the Closing Date occurs on any day other than the first day of the month. “Commitment Fee” means the commitment fee payable to Lender in an amount equal to 1% of the Loan Amount. “Default Rate” means 18.50%. “Event of Default” has the meaning set forth in §8. “Increaser” means .25%. “Initial Rate” means a rate equal to 8%. “Interest Rate” means [i]the Initial Rate from after the Closing Date and for 12months after the Commencement Date, and [ii]commencing on the first anniversary of the Commencement Date and each anniversary of the Commencement Date thereafter, the Interest Rate shall increase by adding the Increaser to the then current Interest Rate. 1 “Loan” means the loan from Lender to Borrower in the Loan Amount. “Loan Amount” means “Master Lease1” means that certain Amended and Restated Master Lease Agreement between Lender and certain affiliates of Lender, as landlord, and Borrower, as tenant, dated as of September30, 2003, as amended. “Master Lease1 Mortgage” means the Leasehold Mortgage/Deed of Trust, Security Agreement, Assignment of Leases and Rents, Financing Statement and Fixture Filing, which will be made by Borrower in favor of Lender to secure repayment of this note as of the Effective Date of the Master Lease1 Mortgage (as such date is defined therein) and which is secured by, among other things, the Leasehold estate of Borrower arising under Master Lease1. “Master Lease2” means that certain Master Lease Agreement between Lender and certain affiliates of Lender, as landlord, and Borrower, as tenant, dated as of September30, “Master Lease2 Mortgage” means the Leasehold Mortgage/Deed of Trust, Security Agreement, Assignment of Leases and Rents, Financing Statement and Fixture Filing, which is made by Borrower in favor of Lender to secure repayment of this note as of the Effective Date of the Master Lease2 Mortgage (as such date is defined therein), and which is secured by, among other things, the leasehold interest of Borrower arising under Master Lease2. “Maturity Date” means the third anniversary of the Commencement Date. “State” means the State of Ohio. “Term” means the period commencing on the Closing Date and ending on the Maturity Date. 2.Interest Rate. (a)Initial Rate.Interest shall accrue on the principal amount outstanding from time to time after the Closing Date until the Maturity Date at the Interest Rate. (b)Post-Maturity Rate.If the outstanding balance of this note has not been paid in full by the Maturity Date, interest on this note shall accrue at the Default Rate. (c)Default Rate.After the occurrence and during the continuance of an Event of Default, Borrower shall pay interest on this note, and on any judgment on this note, at the Default Rate. (d)Computation Method.All interest rates shall be calculated based on the actual number of days elapsed over a 360-day year (365/360method). 2 3.Payments.Borrower shall make payments in arrears in accordance with the following: (a)On the Commencement Date and on the first day of each consecutive month thereafter, Borrower shall pay to Lender accrued interest on this note at the then current Interest Rate.If the Closing Date occurs on the first day of a month, no payment of interest is due on the Closing Date. (b)On the Maturity Date or upon prepayment of this note in full, Borrower shall pay the outstanding balance of this note, including the outstanding principal balance, all accrued and unpaid interest and all charges, expenses and other amounts payable by Borrower to Lender hereunder or under the Master Lease1 Mortgage or the Master Lease2 Mortgage. (c)On the Closing Date, Borrower shall pay to Lender the Commitment Fee. (d)In the event that the Lender sells, assigns, transfers, negotiates, or grants participations in all or any part of, or any interest in the Loan to any person or entity (a “Lender Transferee”) and [i]such Lender Transferee (or, if such Lender Transferee is a disregarded entity for United States federal income tax purposes, the Person treated, for United States federal income tax purposes, as the owner of the assets of such Lender Transferee) is not organized under the laws of the United States or a state thereof and [ii]such Lender Transferee fails to establish to the reasonable satisfaction of Borrower that payments to such Lender Transferee are exempt from United Stated withholding taxes, Borrower shall not be required to “gross-up” payments made to such Lender Transferee for United States withholding taxes withheld by Borrower.Any amounts withheld shall be remitted to the applicable taxing authority and treated, for purposes of this note and any Collateral Document, as if they were paid to such Lender Transferee 4.Method and Place of Payment.Borrower shall make all payments on this note by electronic wire transfer in accordance with wiring instructions set forth in ExhibitA attached hereto subject to change in accordance with other written instructions provided by Lender from time to time. 5.Prepayment.Borrower, at its sole discretion, may prepay all or any portion of the outstanding principal balance of this note, all accrued and unpaid interest, and all charges, expenses and other amounts payable by Borrower to Lender at any time without payment of any prepayment fee. 6.Late Charge.Borrower acknowledges that any default in any payment due under this note, other than the outstanding principal balance of this note due on the Maturity Date, will result in loss and additional expense to Lender in handling such delinquent payments and meeting Lender’s other financial obligations.Because such loss and additional expense are extremely difficult and impractical to ascertain, Borrower agrees that if any payment hereunder, other than the outstanding principal balance of this note due on the Maturity Date, is not paid within 10days after the due date, Borrower shall pay, as a reasonable estimate of such loss and 3 expense, a late charge equal to the lesser of [i]5% of the amount of the overdue payment, or [ii]the maximum amount permitted by applicable law. 7.Application of Payments.Unless Lender elects otherwise, in its sole discretion, all payments and other amounts received by Lender shall be credited as follows:[i]first to any charges, costs, expenses and fees payable by Borrower under this note or the Mortgage, or incurred by Lender for the protection of any collateral securing the payment of this note, if not paid by Borrower by the due date; [ii]second to interest on the foregoing amounts at the Default Rate from the due date or date of payment by Lender, as the case may be; [iii]third to accrued but unpaid interest on this note; [iv]fourth, to the principal amount outstanding; and [v]fifth, the balance, if any, to Borrower. 8.Default.The occurrence of an “Event of Default” under the Master Lease1 Mortgage, the Master Lease2 Mortgage, Master Lease1 as long as Lender or any affiliate of Lender is a landlord thereunder, Master Lease2 as long as Lender or any affiliate of Lender is a landlord thereunder, or any other document providing security for or guarantee of repayment of this note shall be an Event of Default hereunder. 9.Acceleration.Upon the occurrence of any Event of Default, in addition to all other remedies under the Mortgage, any other security for this note, and at law or in equity, at the option of Lender [i]the outstanding principal balance of this note and all accrued and unpaid interest thereon and all other amounts payable by Borrower to Lender shall be immediately due and payable, and [ii]all such amounts shall bear interest at the Default Rate from the date of the Event of Default until paid.Lender may exercise either or both options without notice or demand of any kind. 10.Governing Law.This note shall be governed by and construed in accordance with the internal laws of the State, without giving effect to the conflict of laws rules thereof. 11.Time is of the Essence.Time is of the essence in the payment of this note.All grace periods in any Collateral Document that apply to a default shall run concurrently. 12.Holidays.If any installment of this note becomes due on a day which is not a Business Day, Borrower may pay the installment on the next succeeding Business Day on which banking institutions are open. 13.Waivers.None of the following shall be a course of dealing, estoppel, waiver or the like on which any party to this note or any Collateral Document may rely:[i]Lender’s acceptance of one or more late or partial payments; [ii]Lender’s forbearance from exercising any right or remedy under this note or any Collateral Document; or [iii]Lender’s forbearance from exercising any right or remedy under this note or any Collateral Document on any one or more occasions.Lender’s exercise of any rights or remedies or a part of a right or remedy on one or more occasions shall not preclude Lender from exercising the right or remedy at any other time.Lender’s rights and remedies under this note, the Collateral Documents, and the law and equity are cumulative to, but independent of, each other. 4 14.Representations.Each party to this note and each Collateral Document: [i]acknowledges that Lender would not have extended the credit evidenced by this note and will not continue to extend the credit but for the obligations of each; [ii]warrants that each has executed this note or the Collateral Documents to induce Lender to extend and to continue to extend the credit; [iii]warrants that each has received good and valuable consideration for executing this note or any Collateral Document; and [iv]warrants that neither has executed this note or any Collateral Document in reliance upon the existence of the security for or guaranty or promise of the payment of this note. 15.Indulgences.Without notice, Lender may do or refrain from doing anything affecting this Note or any Collateral Document, as many times as Lender desires, including the following:[i]granting or not granting any indulgences to anyone liable for payment of this note or to anyone liable under any Collateral Document; [ii]releasing any security or anyone or any property from liability on this note or any Collateral Document; or [iii]amending this note or any Collateral Document, with the consent of Borrower, including extending the time for payment of this note, in accordance the terms of such Collateral Documents. 16.No Release of Liability.No obligations of any party to this Note shall be affected by [i]any default in this note or any Collateral Document when accepted by Lender or arising any time thereafter; [ii]the unenforceability of or defect in this note or in any Collateral Document or any interest conveyed by any Collateral Document; [iii]any decline in the value of any interest in any property conveyed by any Collateral Document; or, [iv]the death, incompetence, insolvency, dissolution, liquidation or winding up of affairs of any party to this note or any Collateral Document or the start of insolvency proceedings by or against any such party.EACH PARTY TO THIS NOTE WAIVES ALL SURETYSHIP AND OTHER SIMILAR DEFENSES.No party to this note or any Collateral Document may enforce any right of subrogation or contribution unless and until this note is paid in full and waives all rights of subrogation against any party that is subject to insolvency proceedings unless and until this note is paid in full. 17.Notices.All notices, demands, requests and consents (hereinafter “notices”) given pursuant to this note shall be in writing, and shall be served by [i]personal delivery; [ii]United States Mail, postage prepaid; or [iii]nationally recognized overnight courier to the following addresses: To Borrower:Emeritus Corporation 3131Elliott Avenue, Suite500 Seattle, Washington98121 Attn:EricMendelsohn Senior Vice President, Corporate Development To Lender:Health Care REIT, Inc. One SeaGate, Suite1500 P.O. Box1475 Toledo, Ohio43603-1475 Attn:JeffreyH.
